
EXHIBIT 10(xvi)











THE CLOROX COMPANY



ANNUAL INCENTIVE PLAN



As Amended and Restated Effective



as of July 20, 2004






PURPOSE






The purpose of The Clorox Company Annual Incentive Plan (the "Plan") is to attract



and retain the best available personnel for positions of substantial responsibility and



to provide an incentive for employees of The Clorox Company (the "Company") and



its subsidiaries to recognize and reward those employees.  The Company’s executives



are eligible to earn short-term incentive awards under this Plan and under the



Company’s Executive Incentive Compensation Plan.






DEFINITIONS






The following terms will have the following meaning for purposes of the Plan:






  (a)         "Award" means a bonus paid in cash.






(b)         "Board" means the Board of Directors of the Company.






(c)         "Chief Executive Officer" means the chief executive officer of the Company.






(d)          "Committee" means the Management Development and Compensation



            Committee of the Board, or such other Committee designated by the Board



             to administer the Plan.






(e)            "Employee" means any person employed by the Company or any Subsidiary.






(f)            "Executive Committee" means the executives who are members of



            the Company’s management executive committee.






(g)            "Executive" means a person who is member of the Clorox leadership committee.






(h)            "Participant" means an Employee selected by the Committee to



            participate in the Plan.






(i)            “Retirement” means termination of employment with the Company, other



            than by reason of death or disability, (1) at age 65, (2) at least age 55 with



            at least ten years of vesting service under The Clorox Company Pension Plan



            or (3) with at least 20 years of vesting service under The Clorox



            Company Pension Plan.






(j)            "Subsidiary" means any corporation in which the Company, directly or



            indirectly, controls 50 percent or more of the total combined voting power



            of all classes of stock.






(k)            "Year" means a fiscal year of the Company.









AWARDS






(a)   Within 90 days after the beginning of each Year, the Committee will select



      Participants for the Year and establish in writing the method by which the Awards



      will be calculated for that Year.  The Committee may provide for payment of all



      or part of the Award in the case of retirement, death, disability or change of



      ownership of control of the Company or a Subsidiary during the Year.






(b)  For the Chief Executive Officer and the Executive Committee, the Committee



      shall determine and certify the amount of the Award, if any, to be made.  The



      Committee may increase, decrease or eliminate, any Award calculated



      under the methodology established in accordance with paragraph (a) in order



      to reflect additional considerations relating to performance.






(c) For Executives (other than the Chief Executive Officer and the Executive



      Committee) and all other participants, the Chief Executive Officer shall



      determine and certify the amount of the Award, if any, to be made.  The



      Chief Executive Officer may increase, decrease or eliminate, any Award



      calculated under the methodology established in accordance with paragraph (a)



      in order to reflect additional considerations relating to performance.






(e) Awards will be paid to the Participants following certification and no later



       than ninety (90) days following the close of the Year with respect to which



      the Awards are made.






(f)   The Company shall withhold from the payment of any Award hereunder



      any amount required to be withheld for taxes.



  



TERMINATION OF EMPLOYMENT






Except as may be specifically provided in an Award pursuant to Section 3(a), a



Participant shall have no right to an Award under the Plan for any Year in



which the Participant is not actively employed by the Company or its Subsidiaries



on June 30 of such Year.  When establishing Awards each Year, the Committee



may also provide that in the event a Participant is not employed by the Company



or its Subsidiaries on the date on which the Award is paid, the Participant may



forfeit his or her right to the Award paid under the Plan.






5.      ADMINISTRATION






The Plan will be administered by the Committee.  The Committee will have the



authority to interpret the Plan, to prescribe rules relating to the Plan and to



make all determinations necessary or advisable in administering the Plan.



Decisions of the Committee with respect to the Plan will be final and conclusive.












6.      UNFUNDED PLAN






Awards under the Plan will be paid from the general assets of the Company, and



the rights of Participants under the Plan will be only those of general unsecured



creditors of the Company.






7.      AMENDMENT OR TERMINATION OF THE PLAN






The Committee may from time to time suspend, revise, amend or terminate



the Plan.






8.      APPLICABLE LAW






The Plan will be governed by the laws of California.






9.   NO RIGHTS TO EMPLOYMENT






Nothing contained in the Plan shall give any person the right to be retained



in the employment of the Company or any of its Subsidiaries. The Company



reserves the right to terminate any Participant at any time for any reason



notwithstanding the existence of the Plan.






10. NO ASSIGNMENT






Except as otherwise required by applicable law, any interest, benefit, payment,



claim or right of any Participant under the Plan shall not be sold, transferred,



assigned, pledged, encumbered or hypothecated by any Participant and shall



not be subject in any manner to any claims of any creditor of any Participant or



beneficiary, and any attempt to take any such action shall be null and void.



During the lifetime of any Participant, payment of an Award shall only be made



to such Participant. Notwithstanding the foregoing, the Committee may establish



such procedures as it deems necessary for a Participant to designate a beneficiary



to whom any amounts would be payable in the event of any Participant's death.
